456 F.2d 257
UNITED STATES ex rel. Floyd PARSONS, Appellant,v.Frederick E. ADAMS, Warden, Connecticut CorrectionalInstitution, Somers, Connecticut, Appellee.
No. 204, Docket 71-1721.
United States Court of Appeals,Second Circuit.
Argued Oct. 28, 1971.Decided Nov. 17, 1971.

Howard Baran, Middletown, Conn.  (Ralph Sluis, Baran & Sluis, Middletown, Conn., on the brief), for appellant.
Vincent J. Scamporino, Connecticut State Atty. for Middlesex County, for appellee.
Before LUMBARD, HAYS and OAKES, Circuit Judges.
PER CURIAM:


1
Petitioner Floyd Parsons was convicted in a Connecticut state court of manslaughter.  After all the evidence had been introduced at the trial, petitioner "requested" that the prosecution not be permitted both to open and close final oral argument to the jury as authorized by Conn.Gen.Stat.Ann. Sec. 54-88 (1960) and Rules for the Superior Court Sec. 479, Conn.Practice Book (1963).  His request was refused.  Petitioner was convicted and ultimately sentenced to a prison term of four to eight years.  Petitioner thereafter filed this petition for habeas corpus in the United States District Court for the District of Connecticut alleging that the Connecticut procedure of allowing the prosecution in criminal cases both to open and close final oral argument violated his rights under the fourteenth amendment to due process of law and effective counsel.  We affirm the judgment of the District Court denying the petition for habeas corpus because of the lack of merit of petitioner's constitutional claims as set forth in Chief Judge Blumenfeld's opinion, reported at 336 F. Supp. 340 (D.Conn.1971).